COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, Athey and Senior Judge Frank
UNPUBLISHED


              Argued at Hampton, Virginia


              EDWARD HINES SIGLER
                                                                            MEMORANDUM OPINION * BY
              v.     Record No. 0793-21-1                                    JUDGE ROBERT P. FRANK
                                                                                 MARCH 15, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                             Christopher W. Hutton, Judge

                               Charles E. Haden for appellant.

                               Mason D. Williams, Assistant Attorney General (Mark R. Herring, 1
                               Attorney General, on brief), for appellee.


                     Edward Hines Sigler (appellant) appeals his convictions, following a bench trial, for two

              counts of breaking and entering, in violation of Code § 18.2-91; two counts of larceny, third or

              subsequent offense, in violation of Code §§ 18.2-103, -104 2; one count of larceny with intent to

              sell, in violation of Code § 18.2-108.01; and two misdemeanor counts of obtaining money by

              false pretenses, in violation of Code § 18.2-178. Appellant challenges the sufficiency of the

              evidence underlying his convictions. We affirm but remand to the trial court for the limited

              purpose of correcting the sentencing orders.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
                     2
                        The legislature repealed Code § 18.2-104, which provided for enhanced penalties for a
              third or subsequent larceny conviction, in 2021. 2021 Va. Acts (Sp. Sess. I) ch. 192.
                                        BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.

Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

(2016)). In doing so, we discard any of appellant’s conflicting evidence and regard as true all

credible evidence favorable to the Commonwealth and all inferences that may reasonably be

drawn from that evidence. Id. at 473.

       On May 4, 2019, Dennis VanCamp returned home to find that his back gate and back

door were open. The back door was closed when he left home. VanCamp testified at trial that it

appeared as if “[s]omeone [had] kicked it in or pushed it in.” The Commonwealth submitted a

photograph showing the doorjamb and trim lying on the ground. Upon investigating, VanCamp

found that his laptop had been taken and his wife’s jewelry box was open with several rings

missing. He provided the missing laptop’s serial number and purchase receipt to the police.

According to the receipt, VanCamp paid $572.39 for the laptop and the laptop typically sold for

$1,319.99. VanCamp never saw appellant and did not know him.

       That same day, appellant sold a 14-karat gold ring and some scrap silver for which he

purported to have authority to sell to Marque Staton at the Hampton Trading Post for $60. The

ring matched a ring taken from the jewelry box in VanCamp’s house. Staton testified that,

consistent with state regulations, he records all purchases and seller information on a database

called LeadsOnline that law enforcement can access. Daniel Lucy, a detective with the Hampton

Police Department, testified that he used LeadsOnline to discover that appellant had sold a laptop

on May 4, 2019 to Cash Converters for $200. That laptop’s serial number matched the serial

number VanCamp provided for his missing laptop.




                                               -2-
       On May 23, 2019, Darrell Snyder returned home to find his back door open. Like

VanCamp, Snyder testified that there was damage to the door and the doorframe as if someone

had kicked in the door. He testified that “[t]he door was split completely down the center” and

“[t]he doorjamb was completely destroyed.” The Commonwealth submitted photographs

showing the extent of the damage. Upon investigation, Snyder discovered that some of his

wife’s jewelry was missing. Snyder’s wife, Debra Richards, testified that many items were

missing and that she ultimately recovered two pendants and a ring. Both Snyder and Richards

testified that they did not know appellant and had never seen him in their home. On May 23,

2019, appellant sold a gold ring and two gold pendant charms for which he purported to have

authority to sell to the Hampton Trading Post for $91.

       After discovering the theft, Snyder spoke to his next-door neighbor, Michael Rolon.

Rolon examined video from his home surveillance system, which showed appellant ringing

Rolon’s doorbell on May 23, 2019. When nobody answered, appellant walked toward

Snyder’s/Richards’ house.

       Appellant, through counsel, moved to strike the evidence at the close of the

Commonwealth’s case. Counsel conceded that the evidence considered in the light most

favorable to the Commonwealth was sufficient to show that appellant “was in possession and

transacted stolen property.” Counsel stated, however, that “as far as the breaking and entering of

those two charges, I’m making my motion to strike” and “respectfully, on the breaking and

entering only, I would make a motion to strike on those two counts.” The trial court denied

appellant’s motion.

       Appellant testified in his defense. According to appellant, he did construction work near

Snyder’s/Richards’ house in May 2019. His cell phone was not working on May 23, so he rang

Rolon’s doorbell to ask to use Rolon’s telephone or Wi-Fi to make a call. He testified that, when

                                               -3-
nobody answered, he also knocked on the door and rang the doorbell at Snyder’s/Richards’

house but did not open the gate.

       Appellant testified that when he got home after work, an individual named Jacob

Sampley texted him offering to sell him some jewelry. Appellant stated that he made money

buying various items from Sampley and selling them. Appellant claimed that he went to

Sampley’s house, purchased the jewelry, and then sold the jewelry to the Hampton Trading Post.

According to appellant, he gave Sampley’s name to a detective who was not at the trial who

determined that Sampley was wanted for “a bunch more larcenies and stuff.” Appellant

maintained that he did not know the items he bought from Sampley were stolen and that he never

asked where Sampley got his merchandise. Rather, he explained that Sampley had just separated

from his wife and that appellant believed that Sampley was “just selling off stuff.” Appellant

further admitted to selling VanCamp’s laptop, which he asserted he had also purchased from

Sampley. Finally, appellant conceded to having entered an Alford 3 plea to burglary and five

counts of grand larceny in 2012 in Newport News, for which he received eight years in prison.

       Appellant renewed his motion to strike and argued in closing that there was insufficient

evidence connecting appellant to the offenses and that appellant’s alternate explanation for

possessing the stolen items was reasonable. The trial court found defendant guilty of all charges.

The trial court sentenced appellant to twenty years’ incarceration, with seventeen years and six

months suspended, for each breaking and entering conviction; five years’ incarceration, with two

years and six months suspended, for each larceny, third or subsequent offense conviction; ten

years’ incarceration with seven years and six months suspended for the larceny with intent to sell

conviction; and twelve months in jail, with twelve months suspended, for each misdemeanor




       3
           North Carolina v. Alford, 400 U.S. 25 (1970).
                                                -4-
obtain money by false pretenses conviction, 4 resulting in a total active sentence of twelve years

and six months’ incarceration. Appellant timely appealed.

                                            ANALYSIS

       Appellant challenges the sufficiency of the evidence underlying his convictions. “When

reviewing the sufficiency of the evidence, ‘the judgment of the trial court is presumed correct

and will not be disturbed unless it is plainly wrong or without evidence to support it.’” Yoder v.

Commonwealth, 298 Va. 180, 181-82 (2019) (quoting Smith v. Commonwealth, 296 Va. 450, 460

(2018)). “In such cases, ‘[t]he Court does not ask itself whether it believes that the evidence at

the trial established guilt beyond a reasonable doubt.’” Secret v. Commonwealth, 296 Va. 204,

228 (2018) (alteration in original) (quoting Pijor v. Commonwealth, 294 Va. 502, 512 (2017)).

“Rather, the relevant question is, upon review of the evidence in the light most favorable to the

prosecution, whether any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Id. (quoting Pijor, 294 Va. at 512). “If there is evidentiary

support for the conviction, ‘the reviewing court is not permitted to substitute its own judgment,

even if its opinion might differ from the conclusions reached by the finder of fact at the trial.’”

Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67

Va. App. 273, 288 (2017)).

       “To sustain a conviction for statutory burglary under Code § 18.2-91, the Commonwealth

must prove: (1) the accused . . . broke and entered the dwelling house in the daytime; and (2) the

accused entered with the intent to commit any felony other than murder, rape, robbery or arson.”

Speller v. Commonwealth, 69 Va. App. 378, 387 (2018) (quoting Robertson v. Commonwealth,


       4
         The final sentencing orders for appellant’s larceny, third or subsequent offense and
obtaining money by false pretenses convictions erroneously record those convictions as
“Larceny w/Intent to Sell (F).” Consequently, we remand to the trial court solely for a correction
of these clerical errors. See Code § 8.01-428(B); Stevens v. Commonwealth, 72 Va. App. 546,
560 n.5 (2020).
                                               -5-
31 Va. App. 814, 820-21 (2000)). The Commonwealth can establish a prima facie case by

proving that the same person broke into a house and stole goods from that house at the same time

and “proving that the goods were found soon thereafter in the possession of the accused.” Bright

v. Commonwealth, 4 Va. App. 248, 251 (1987).

       Larceny is “the wrongful or fraudulent taking of personal goods of some intrinsic value,

belonging to another, without his assent, and with the intention to deprive the owner thereof

permanently.” Bruhn v. Commonwealth, 35 Va. App. 339, 343-44 (2001) (quoting Jones v.

Commonwealth, 3 Va. App. 295, 300 (1986)). Under the larceny with intent to sell statute in

place at the time of the offense, 5 Code § 18.2-108.01 proscribes “commit[ting] larceny of

property with a value of $500 or more with the intent to sell or distribute such property.” “It is

well established that once the larceny is established, the unexplained possession of recently

stolen goods permits an inference of larceny by the possessor.” Winston v. Commonwealth, 26

Va. App. 746, 757 (1998) (internal quotation marks and alterations omitted). Finally, to prove

that a defendant obtained money by false pretenses, the Commonwealth must show “(a) that the

accused intended to defraud; (b) that a fraud actually occurred; (c) that the accused used false

pretenses to perpetrate the fraud; and (d) that the false pretenses induced the owner to part with

his property.” Reid v. Commonwealth, 65 Va. App. 745, 748-49 (2016) (quoting Wynne v.

Commonwealth, 18 Va. App. 459, 460 (1994)). Evidence that a defendant sold stolen items can

support a conviction for obtaining money by false pretenses. See Parks v. Commonwealth, 221

Va. 492, 498 (1980).




       5
         The legislature amended Code § 18.2-108.01(A) in 2020 to require the Commonwealth
to prove that the property had a value of $1,000 or more. 2020 Va. Acts. ch. 89. In closing
argument at trial, appellant argued that the value of the goods was insufficient to support his
conviction for larceny with intent to sell. He does not make that argument on appeal, and the
argument is accordingly waived.
                                                -6-
       Appellant’s sole argument on appeal is that “the Commonwealth failed to prove beyond a

reasonable doubt that [he] was the person who broke into” VanCamp’s and Snyder’s/Richards’

houses. He does not challenge that the Commonwealth proved the elements of these offenses.

He contends that no eyewitnesses nor any physical evidence link him to the offenses, nor did

appellant give any confession or make any incriminating statements. He asserts that, aside from

his possession of the stolen goods and evidence that he was in the Snyder’s/Richards’

neighborhood on May 23, 2019, the Commonwealth presented no evidence tying him to the

burglaries. Although he concedes in his appellate brief that unexplained possession of recently

stolen goods permits an inference of larceny by the possessor, he argues that he presented a

plausible explanation for his possession.

       “Merely because [a] defendant’s theory of the case differs from that taken by the

Commonwealth does not mean that every reasonable hypothesis consistent with his innocence

has not been excluded. What weight should be given evidence is a matter for the [factfinder] to

decide.” Edwards v. Commonwealth, 68 Va. App. 284, 301 (2017) (alterations in original)

(quoting Haskins v. Commonwealth, 44 Va. App. 1, 9 (2004)). “Determining the credibility of

witnesses . . . is within the exclusive province of the [fact finder], which has the unique

opportunity to observe the demeanor of the witnesses as they testify.” Dalton v. Commonwealth,

64 Va. App. 512, 525 (2015) (alteration in original) (quoting Lea v. Commonwealth, 16 Va. App.

300, 304 (1993)). “In its role of judging witness credibility, the fact finder is entitled to

disbelieve the self-serving testimony of the accused and to conclude that the accused is lying to

conceal his guilt.” Flanagan v. Commonwealth, 58 Va. App. 681, 702 (2011) (quoting Marable

v. Commonwealth, 27 Va. App. 505, 509-10 (1998)). “When ‘credibility issues have been

resolved by the [fact finder] in favor of the Commonwealth, those findings will not be disturbed

on appeal unless plainly wrong.’” Towler v. Commonwealth, 59 Va. App. 284, 291 (2011)

                                                 -7-
(quoting Corvin v. Commonwealth, 13 Va. App. 296, 299 (1991)). The appellate court “faced

with a record of historical facts that supports conflicting inferences must presume—even if it

does not affirmatively appear in the record—that the trier of fact resolved any such conflicts in

favor of the prosecution, and must defer to that resolution.” Wright v. West, 505 U.S. 277,

296-97 (1992) (quoting Jackson v. Virginia, 443 U.S. 307, 326 (1979)).

       Accordingly, it was within the province of the fact finder whether to believe appellant’s

proffered explanation for his possession of stolen goods. In this case, the trial court could

reasonably have disbelieved appellant’s explanation. Appellant’s wholly self-serving testimony

relied on a dubious series of events that a reasonable fact finder could dismiss as too coincidental

to be credible. In other words, the trial court did not plainly err in finding that appellant’s

explanation—that he coincidentally rang Snyder’s/Richards’ doorbell on the same day that his

acquaintance Sampley broke into Snyder’s/Richards’ house, stole several items, and sold those

items to appellant, who then sold them that same day while having no knowledge that they were

stolen—was unreasonable.

       Disregarding appellant’s proffered explanation, the Commonwealth presented sufficient

evidence to sustain each of appellant’s convictions. The Commonwealth indisputably

established that someone broke into VanCamp’s house on May 4, 2019 and stole jewelry and a

laptop and that someone broke into Snyder’s/Richards’ house on May 23, 2019 and stole

jewelry. Further, the Commonwealth indisputably proved that on the same days as those

burglaries appellant sold the items stolen from those houses. The Commonwealth proved that

appellant had at least two prior larceny convictions. Under established case law, the trial court

was permitted to infer from appellant’s possession of the stolen goods that he committed the

burglaries and larcenies. Bright, 4 Va. App. at 251. Further, the trial court could reasonably




                                                 -8-
conclude that when appellant sold the stolen items to the Hampton Trading Post, falsely

presenting himself as the lawful possessor of the items, he obtained money by false pretenses.

                                           CONCLUSION

        The trial court’s judgment was not plainly wrong or without evidence to support it. The

evidence at trial sufficiently proved appellant committed the offenses of conviction. Accordingly,

we affirm the convictions. We remand, however, for the limited purpose of correcting the

sentencing orders to reflect the correct offenses of conviction.

                                                                     Affirmed and remanded.




                                                 -9-